Citation Nr: 0934787	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
January 1946.  He is a combat Veteran of World War II, 
serving in the European Theater of Operations, and received 
the Combat Infantryman Badge (CIB) and Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In December 2007, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).  
Following the hearing, at the Veteran's request, the Board 
held the record open to allow the Veteran an opportunity to 
submit additional supporting evidence - which he did in 
March 2008.  He also waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. §§ 
20.800, 20.1304(c) (2008).  As well, he designated a 
Veterans' service organization, The American Legion, to 
represent him in his appeal and filed a motion to advance 
this case on the Board's docket because of his age - which 
the Board granted in June 2008.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2008).

In July 2008, the Board remanded this case the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  The claims have continued to be denied since 
completing that additional development so are once again 
before the Board.




FINDING OF FACT

The most probative evidence of record indicates the Veteran's 
bilateral hearing loss and tinnitus are unrelated to his 
military service, including to acoustic trauma from excessive 
noise exposure during service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in March and November 2005, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).

Consider, as well, that the RO issued those VCAA notice 
letters prior to initially adjudicating the Veteran's claims 
in December 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

It also deserves mentioning that the RO apprised the Veteran 
of the downstream disability rating and effective date 
elements of his claims in an April 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional VCAA notice, the remand 
and rating development team at the RO in Huntington, West 
Virginia, has gone back and readjudicated the Veteran's 
claims in a supplemental statement of the case (SSOC) issued 
in July 2009, including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication of the claims was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); 
cf. McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 
548, 553 (1984); Market Street R. Co. v. Railroad Comm'n of 
Cal., 324 U. S. 548, 562 (1945) (finding error harmless "in 
the absence of any showing of . . . prejudice").  
The Supreme Court emphasized that its holding did not address 
the lawfulness of the U.S. Court of Appeals for Veterans 
Claims' reliance on the premise that a deficiency with regard 
to informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran, the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided).  38 C.F.R. § 20.1102.

As for the duty to assist, the Veteran's service treatment 
records (STRs) are unavailable and, therefore, cannot be 
considered.  The RO attempted to obtain these records from 
the National Personnel Records Center (NPRC), a military 
records repository, but the NPRC responded that these records 
were apparently destroyed in a 1973 fire at that facility.  
Consequently, in remanding this case in July 2008 for further 
development, the Board acknowledged that when, as here, the 
Veteran's STRs are lost or missing, through no fault of his, 
VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing his 
claims, and to explain the reasons and bases for its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As a result of the Board's remand to further develop the 
claims - especially, as mentioned, given the absence of the 
STRs, a medical nexus opinion was obtained in July 2009 from 
a VA otolaryngologist (ear, nose & throat (ENT) specialist).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4)(i).  The 
Board's remand directive indicated this designated physician 
was to specifically comment on the likelihood that the 
Veteran's bilateral hearing loss and tinnitus are 
etiologically related to his military service - including, 
in particular, to any excessive noise exposure he may have 
had during combat in World War II.  And to facilitate making 
this important determination, the Board also indicated this 
commenting physician was to review the claims file for the 
pertinent medical and other history, including a complete 
copy of the Board's remand and the conflicting opinions that 
already had been offered in November 2005 by a VA 
audiological examiner and in December 2007 by Dr. D.B.  The 
July 2009 opinion obtained on remand considers this important 
evidence, both for and against the claims, and responds to 
the questions the Board asked regarding the cause of the 
Veteran's bilateral hearing loss and tinnitus, including in 
terms of whether these conditions are attributable to his 
military service.  So the Board is satisfied there was 
substantial compliance with its July 2008 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a November 2005 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnoses of bilateral (i.e., right and left ear) 
sensorineural hearing loss and tinnitus.  
His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
60
LEFT
15
25
35
50
65

And his speech recognition scores were 94 and 96 percent, 
right and left, respectively.  

Consequently, there is no disputing the Veteran has tinnitus 
and bilateral sensorineural hearing loss of sufficient 
severity to be considered a disability by VA standards 
according to the requirements of 38 C.F.R. § 3.385.  This in 
turn means the determinative issue is whether these 
conditions are somehow attributable to his military service 
- and, in particular, to excessive noise exposure such as 
while in combat during World War II.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service personnel records (which, unlike his 
STRs) are on file document that he is a Veteran of World War 
II, having served in the European Theater of Operations.  He 
received the CIB and Bronze Star Medal.  And so, the Board 
finds there is credible evidence he sustained the type of 
acoustic trauma claimed in service.  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (lessening the burden of 
proof in this circumstance of establishing a relevant injury 
or disease in service when the alleged injury occurred in 
combat, provided it is consistent with the circumstances of 
the Veteran's service and even though there are no official 
records from service documenting the trauma).  And 
furthermore, the fact that the Board is conceding he 
sustained acoustic trauma during his military service, in the 
manner alleged (in combat during World War II), in turn 
lessens the significance of his missing STRs because the 
Board is presuming he sustained the alleged acoustical injury 
during service, regardless.



But having said that, although there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision, when, as here, there are missing STRs, this, alone, 
does not obviate the need for the Veteran to still have 
medical nexus evidence supporting his claims by suggesting a 
correlation between his currently claimed conditions and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing STRs, while indeed unfortunate, do 
not lower the threshold for an allowance of a claim; there is 
no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, as will 
be explained, the record in this particular case does not 
contain the required supporting medical nexus evidence.  As a 
layman, the Veteran does not have the required medical 
training and expertise to provide a probative opinion, 
himself, establishing this necessary linkage.  See Savage, 
10 Vet. App. at 495-97; Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran does not assert that he entered service with any 
pre-existing hearing loss or tinnitus; and, furthermore, the 
record does not suggest that either disorder existed prior to 
his enlistment.  See 38 U.S.C.A. §§ 1111, 1137.  Hence, the 
record does not suggest he had any pre-existing condition as 
related to hearing loss or tinnitus that might have been 
aggravated by his military service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in January 1946.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.



To establish his entitlement to service connection for 
bilateral hearing loss, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 
have been demonstrated during service, or even as mentioned 
within the one-year presumptive period following the 
conclusion of the Veteran's service for the initial 
manifestation of sensorineural hearing loss, although a 
hearing loss disability by these standards must be currently 
present, and service connection is possible if this current 
hearing loss disability can be adequately linked to the 
Veteran's service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

So, again, the absence of the Veteran's STRs is not fatal or 
altogether dispositive of his appeal since service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service (which, as mentioned, the Board already has 
conceded there is), post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for 
VA purposes (i.e., sufficient hearing loss to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 - which 
the Board also has conceded there is), and a medically sound 
basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It is in this 
critical latter respect, however, that the Veteran's claims 
are deficient.

Concerning this, in November 2005 the Veteran had a VA 
audiology examination.  The evaluating audiologist indicated 
he reviewed the claims file for the Veteran's pertinent 
medical and other history, including his employment history 
as a civilian since service.  Audiological testing revealed 
bilateral hearing loss sufficiently severe to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  However, the 
evaluating VA audiologist indicated the Veteran's hearing 
loss was not caused by or a result of acoustic trauma while 
in the military.  Rather, said this VA examiner, the Veteran 
had reported that his hearing loss began in approximately 
1990 - some 44 years after his military service ended, also 
noting that he had been exposed to noise since service.  


And concerning the tinnitus, the VA examiner indicated this 
condition also was less likely than not caused by or a result 
of acoustic trauma while in the military.  The Veteran had 
reported that his tinnitus began in 1950, four years after 
his military service ended, and there again were indications 
of exposure to noise post military service.

But following his more recent December 2007 travel Board 
hearing, the Veteran submitted a refuting medical statement 
from a Doctor of Osteopathy, D.B., who opined that the 
Veteran's sensorineural hearing loss is indeed due to 
noise inducement from World War II.  Dr. D.B. attached a copy 
of a recent, December 2007, hearing test for reference.  He 
did not, however, discuss the rationale of his opinion 
specifically regarding the etiology of the Veteran's 
hearing loss; instead, the opinion was entirely conclusory - 
including, which the VA examiner considered significant, in 
terms of failing to discuss or otherwise account for the 
Veteran's history of additional noise exposure since his 
military service ended and the absence of any relevant 
complaints or diagnosis for several years after service in 
the case of his tinnitus and for several decades after 
service in the case of his hearing loss.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993) (medical opinions decline in 
probative value when failing to discuss relevant post-service 
medical history).  See, too, Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (indicating it is appropriate to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of relevant complaints.)

Dr. D.B.'s supporting statement, nonetheless, was sufficient 
to trigger VA's duty to further assist the Veteran in 
developing his claims - including, as already mentioned, by 
obtaining additional medical comment concerning the merits of 
the case and to resolve these conflicting opinions.  So the 
Board remanded the claims in July 2008 for an additional 
medical nexus opinion concerning the etiology of the hearing 
loss and tinnitus since the two opinions mentioned had 
reached different conclusions regarding this determinative 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4)(i) (VA's 
duty to assist includes obtaining a medical opinion when 
necessary to make a decision on a claim).

In responding to the Board's remand directive for this 
additional opinion, the commenting doctor indicated in his 
July 2009 report that the Veteran's bilateral hearing loss is 
most likely age related and not caused by acoustic trauma.  
In discussing the medical rationale of the opinion, this 
commenting doctor cited the results of the Veteran's November 
2005 C&P Exam, noting the findings of the hearing test 
conducted during that evaluation did not conform to the 
characteristics of acoustic trauma and therefore not related 
to acoustic trauma, instead most likely secondary to aging.

The July 2009 report also provides that the Veteran's 
tinnitus is also unrelated to his military service, 
particularly since he reported that his tinnitus began many 
years after his military service ("some years after the 
war"), so unrelated to acoustic trauma during service.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claims, the Board 
sees the record does not indicate that Dr. B. reviewed the 
Veteran's claims file in making his favorable determination, 
whereas the record shows the VA C&P examiners did review the 
claims file for the pertinent medical and other history in 
commenting unfavorably.  But see, too, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), wherein the Court discusses, 
in great detail, how to assess the probative weight of 
medical opinions and the value of reviewing the claims file. 
 The Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, instead, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure had compromised the value 
of the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.



It further deserves mentioning that, in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

Here, though, the Board is not rejecting the Veteran's 
statements regarding having experienced acoustic trauma while 
in the military, but to the contrary, finds that the record 
supports his assertions of this - especially given the fact 
that he purportedly sustained this trauma in combat during 
World War II and the unavailability of his STRs.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  That is to say, the mere 
fact that Dr. B. apparently relied on the Veteran's 
statements regarding this history of noise exposure in 
service does not decrease the probative value of Dr. B.'s 
opinion because the Veteran's reported history is credible.  
Nevertheless, Dr. B.'s opinion is less probative than the VA 
C&P examiner's opinions to the contrary because Dr. B.'s 
opinion is conclusory and lacks any supporting rationale, 
such as in terms of explaining how the particular type and 
pattern of hearing loss shown in the audiogram that he 
attached with his supporting statement is consistent with 
prior noise exposure and, thus, noise-induced.  This is 
especially necessary given the indications that the Veteran 
has had additional noise exposure during the many years since 
his military service ended.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993) (medical opinions decline in probative value 
when failing to discuss relevant post-service medical 
history).

In comparison, the VA examiner's opinions - especially the 
July 2009 opinion, discuss how the specific type and pattern 
of hearing loss shown during the audiometric testing is 
inconsistent with being noise-induced, so not attributable to 
the Veteran's military service even accepting that he had 
noise exposure in combat while in service.  The VA examiners, 
instead, posit another cause of the hearing loss - simple 
aging, and the fact that the Veteran is of advanced age 
(a World War II Veteran) cannot be ignored.  Indeed, this is 
precisely why the Board advanced his case on the docket.

Dr. B. did not provide any comment concerning the cause of 
the Veteran's tinnitus, only the hearing loss, and both of 
the VA examiners concluded the tinnitus also is unrelated to 
the Veteran's military service - and, in particular, to 
noise exposure in service.  So the only competent medical 
opinions addressing this determinative issue regarding the 
cause of the tinnitus are both unfavorable.

In a recently submitted August 2009 statement, the Veteran's 
representative questioned the reliability of the July 2009 
opinion, including on the grounds that the Veteran cannot 
reasonably be expected to remember when he started 
experiencing tinnitus (i.e., not until after service as 
opposed to during).  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  So by 
its inherent nature, tinnitus is purely subjective and, 
therefore, capable of even lay observation.  And, therefore, 
just as the Veteran would be capable of proclaiming that he 
began experiencing tinnitus while in service, so, too, must 
the Board accept as credible his personal admission that he 
did not beginning experiencing this condition until several 
years after his military service had ended.  The 
representative cannot, on the one hand, expect the Board to 
rely on the notion that the Veteran's memory is good enough 
to conclude that began experiencing tinnitus during service 
while at the same time consider his memory deficient, since 
unfavorable to the claim, in concluding he did not begin 
experiencing this condition until after service.  His 
advanced age and possible failing memory, as a consequence, 
are not reasons enough alone to discount his personal 
testimony as not credible when it does not bode well for his 
claim and as credible when it does.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Rucker v. 
Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (indicating competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the lay evidence).



The representative also argues in the August 2009 statement 
that the VA physician that commented in July 2009 did not 
cite any medical treatise or other authority for concluding 
the Veteran's hearing loss is not of a type consistent with 
prior exposure to loud noise (i.e., noise-induced) and, 
therefore, insufficient reason to conclude instead that it is 
due to simple aging.  But Dr. B., who submitted the statement 
in support of the Veteran's claim in December 2007, also did 
not provide any medical treatise or other authority as a 
basis for his opinion.  So the same can be said of Dr. B.'s 
supporting statement.  And both Dr. B. and the VA examiners 
have expertise in the specific branches of medicine at issue, 
ENT and audiology, so it is reasonable to presume that all 
are competent in these fields and basing their opinions on 
established medical principles.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).  In sum, the VA examiner's opinions 
have the proper factual foundation and predicate in the 
record and, thus, are entitled to greater probative weight.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  Therefore, the Board finds that 
the most probative evidence of record indicates the Veteran's 
bilateral hearing loss and tinnitus are not attributable to 
his military service - including to exposure to excessive 
noise (acoustic trauma) in combat during World War II.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


